Citation Nr: 1221933	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left heel sprain, from September 1, 2002. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right heel sprain, from September 1, 2002.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee arthritis, from September 1, 2002. 

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee arthritis, from September 1, 2002.

5.  Entitlement to an initial compensable evaluation for service-connected left ankle sprain, from September 1, 2002, to December 12, 2006. 

6. Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle sprain, since December 12, 2006.

7.  Entitlement to an initial compensable evaluation for service-connected right ankle sprain, from September 1, 2002, to December 12, 2006. 

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right ankle sprain, since December 12, 2006.

9.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar strain with degenerative disc disease (low back disorder), from September 1, 2002, to December 12, 2006.

10.  Entitlement to an initial evaluation in excess of 40 percent for service-connected low back disorder, since December 12, 2006. 

11.  Entitlement to an initial evaluation in excess of 20 percent for service-connected left lower extremity sciatica, from December 12, 2006. 

12.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right lower extremity sciatica, from December 12, 2006. 

13.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left carpal tunnel syndrome, from September 1, 2002. 

14. Entitlement to a finding of total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty with the United States Navy from August 1982 to August 2002.

These matters comes before the Board of Veterans Appeals (Board) on appeal from a May 2003 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral heel sprains, left carpal tunnel syndrome, bilateral knee disabilities, bilateral ankle sprains, and a low back disorder, and assigned initial evaluations.

In a January 2007 decision, the RO awarded separate compensable evaluations for bilateral lower extremity radiculopathies as part of the low back disability; these matters were considered as part of the pending appeal with regard to the low back.  The RO also granted increased evaluations, all effective December 12, 2006, for bilateral knee arthritis, the low back disability, and bilateral ankle sprains.  All evaluations and stages remain on appeal.

In June 2008, the Board issued a decision denying entitlement to increased evaluations.  The matter of evaluation of left carpal tunnel syndrome was remanded for further development.  The Veteran appealed the denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2009, based on a Joint Motion, vacated the Board's decision with respect to the evaluations of bilateral heel sprains, bilateral knee disabilities, bilateral ankle sprains, a low back disorder, and bilateral sciatica, and remanded those matters to the Board.  The Court did not disturb evaluations assigned for bilateral leg varicose veins, sinusitis, or right carpal tunnel syndrome; these appeals were abandoned.

In a September 2010 decision, the Board in turn remanded all the evaluation issues, including that involving the left carpal tunnel syndrome, to the RO for further development.  Additionally, the Board inferred a claim of entitlement to TDIU as part and parcel of the pending evaluation claims, and remanded that matter as well.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2007, the Veteran testified at a personal hearing held before a Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was informed in April 2012 correspondence that the Veterans Law Judge who presided at his hearing had been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  

The Veteran was advised that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He was offered the opportunity for a new Board hearing, and he stated in May 2012 correspondence that he did wish to have another hearing before the Board at his local RO.  

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a), as per his request.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


